DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features comprising the threshold number of secondary authentication requests and restrictions on the camera / secondary authentication requests (for instance, in exemplary claim 1: “establishing, by the user device based on the association, a threshold number of secondary authentication requests; if the primary verification message has been received and if the number of sent secondary authentication requests is less than the threshold number of secondary authentication requests, initiating, by the user device, a camera associated with the user device to capture a secondary authentication image of the current user operating the device; transmitting, by the user device, to a server, a secondary authentication request including the secondary authentication image and the hardware identifier, wherein, if the number of sent second authentication requests is greater than the threshold number of secondary authentication requests: restricting, by the user device, the camera associated with the user device from capturing the secondary authentication image, and restricting, by the user device, the transmission to the server of the secondary authentication request”) must be shown or the feature(s) canceled from the claim(s). It is further noted that it is not fully clear whether the comparison of facial mapping and probability features are shown (for instance, in exemplary claim 1: “processing, by the server, the secondary authentication image to generate a secondary authentication image facial mapping; comparing, by the server, the secondary authentication image facial mapping to stored user information; determining, by the server, a probability that the secondary authentication image facial mapping matches the stored user information”). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 22-23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 is drawn to a method and recites multiple nested-if limitations, where the flow of execution of the method is unclear, and thus it’s unclear what is required for infringement purposes. First, claim 1 recites “if the primary verification message has been received and […]”.  However, the primary verification message is required to have been received in the previous step of “receiving, by the user device [and] from the server, a primary verification message;”.  Thus, this if statement appears to be a tautology.  Claim 1 further recites “if the primary verification message has been received and if the number of sent secondary authentication requests is less than the threshold number of secondary authentication requests, initiating, by the user device, a camera associated with the user device to capture a secondary authentication image of the current user operating the device,” which implies that a secondary authentication takes place via camera if the threshold is not reached (note the claim doesn’t actually recite determining the secondary authentication requests is less than the threshold). However, in the case where the threshold is reached, it is not clear whether the claim limitations following the above limitation would trigger, or if the execution would simply end. As such, the scope of the claimed invention is not clear.
Further in the case where the threshold is reached, the claim recites “restricting, by the user device, the camera associated with the user device from capturing the secondary authentication image, and restricting, by the user device, the transmission to the server of the secondary authentication request.” However, this follows “transmitting, by the user device, to a server, a secondary authentication request including the secondary authentication image.” As such, it is not clear how the transmission would be restricted if it already took place. It is likewise not clear how the camera capture would be restricted since the previous limitation appears to only proceed to camera capture in the case where the threshold is not met. 
Finally, the “processing,” “comparing,” and “receiving” limitations are unclear in the case where the threshold is met because they are performing actions on / based on the secondary authentication request and image, which are restricted from being sent. 
The dependent claims do not rectify the issues of their parent claim(s) and are therefore likewise rejected. 
For the purpose of applying prior art, the claims have been interpreted as performing all of the recited steps (i.e., both branches of the if statements are executed and all claimed steps are run, in line with the system claim).

Claims 13-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 13 is similar to claim 1 in that it is drawn to a method and recites multiple nested-if limitations, where the flow of execution of the method is unclear. For instance, claim 13 recites: “if the received primary authentication information and hardware identifier match the registered primary authentication information and the registered hardware identifier stored in the user authentication database… if the number of received secondary authentication requests is less than the threshold number of secondary authentication requests…,” where it is likewise unclear whether the method ends at these steps in the negative situation, or whether only portions of the claim are intended to be executed—which portions are executed is not clear. As such, the claim is indefinite because its scope is not clear for substantially the same reasons as discussed in the rejection of claims 1-9, 11, 22-23, and 24 above.
The dependent claims do not rectify the issues of their parent claim(s) and are therefore likewise rejected. 
For the purpose of applying prior art, the claims have been interpreted as performing all of the recited steps (i.e., both branches of the if statements are executed and all claimed steps are run, in line with the system claim).

Allowable Subject Matter
Claims 20 and 25 are allowed.
Claims 1-9, 11, 22-24, 13-16, and 19 are considered to be allowable over the prior art of record as interpreted above, pending resolution of the above 35 US 112(b) rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432